                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA


ZACH HILLESHEIM,

                        Plaintiff,                                  8:18CV227

         vs.
                                                                     ORDER
GALLERY 1516 OF REGIONAL ARTISTS,
INC.,

                        Defendant.


         Plaintiff’s Stipulation for Dismissal with Prejudice (Filing No. 15) is granted. This

case is dismissed with prejudice with each party in this action to bear its own fees and

costs.



         Dated this 7th day of March, 2019.


                                                   BY THE COURT:

                                                   s/ Joseph F. Bataillon
                                                   Senior United States District Judge
